VIRGINIA:

      In the Supreme Court of Virginia held at the Supreme Court
Building in the City of Richmond on Friday, the 6th day of November,
1998.


Donnie Lee Bruce,                                         Appellant,

  against    Record No. 980019
             Court of Appeals No. 0931-95-2

Commonwealth of Virginia,                                 Appellee.

         Upon an appeal from a judgment rendered by the Court of
     Appeals of Virginia on the 16th day of April, 1996.


     Upon consideration of the record, briefs, and argument of
counsel, the Court is of opinion that there is no error in the
judgment appealed from. Accordingly, for the reasons stated in the
opinion of the Court of Appeals, Bruce v. Commonwealth, 22 Va. App.
264, 469 S.E.2d 64 (1996), the judgment is affirmed.

     The appellant shall pay to the Commonwealth of Virginia thirty
dollars damages.

     It is ordered that the Circuit Court of Albemarle County allow
counsel for the appellant a fee of $725 for services rendered the
appellant on this appeal, in addition to counsel's costs and
necessary direct out-of-pocket expenses.

     The Commonwealth shall recover of the appellant the amount paid
court-appointed counsel to represent him in this proceeding,
counsel's costs and necessary direct out-of-pocket expenses, and the
fees and costs to be assessed by this Court and the courts below.

     This order shall be published and shall be certified to the
Court of Appeals and to the Circuit Court of Albemarle County.

                                   A Copy,

                                     Teste:



                                        David B. Beach,
                                        Clerk
Costs due the Commonwealth
  by appellant in the
  Supreme Court of Virginia:

Attorney's fee      $725.00 plus costs and expenses